ON MOTION FOR REHEARING OR TO TRANSFER TO COURT EN BANC
PER CURIAM:
Respondent says it does not disagree with our ruling that its operations are in violation of the Multi-State Reciprocal Agreement but argues the agreement should not be enforced because it imposes a tax upon the movement of freight instead of a tax on the movement of a vehicle, claiming Sec. 301.277 contemplates only a tax on the movement of vehicles. It also argues that the Reciprocity Commission seeks to impose a tax on the movement of freight and says it does not have the power to do so. Respondent also says the Multi-State Agreement imposes a double tax for a single privilege by requiring a vehicle to be licensed in Tennessee and then requiring it to be licensed in Missouri to move freight intrastate in Missouri. The answer to-these contentions is that Missouri is not required to allow any vehicle not licensed *562in Missouri to engage in any intrastate business. “Depriving an interstate motor vehicle carrier of the incidental profits which might be derived from conducting an intrastate business as an incident to the interstate business is not an interference with interstate commerce within the prohibition of the Federal Constitution.” 37 Am.Jur. 560, Motor Transportation, Sec. 67. See also Sec. 72, p. 562, and Continental Baking Co. v. Woodring, 286 U.S. 352, 52 S.Ct. 595, 76 L.Ed. 1155, 81 A.L.R. 1402, in which the court held that reasonable regulations, including license fees, “are valid as to in-ti'astate traffic, and, where there is no discrimination against the interstate commerce which may be affected, do not impose an unconstitutional burden upon that commerce.” See also Annotations, 109 A.L.R. 559, 52 A.L.R. 533, 25 A.L.R. 37; 15 C.J.S. Commerce § 71 b(1) (2), p. 392, § 112 h, p. 470 ; 60 C.J.S. Motor Vehicles § 67, p. 246.
It is also stated in 7 Am.Jur .2d 636, Automobiles and Highway Traffic, Sec. 56: “In the absence of federal legislation covering the subj ect, the state may impose upon motor vehicles using the highways in interstate commerce, either exclusively or in conjunction with intrastate commerce, such license or similar fees or taxes as will reasonably defray the expense of administering regulations imposed by the state for insuring the public safety and convenience, and as will be a fair contribution to the cost of constructing and maintaining the state’s highways, at least to the extent that such imposition is not discriminatory.” See also State ex rel. Illinois Greyhound Lines v. Public Service Commission, 341 Mo. 190, 108 S.W.2d 116, 119, 115 A.L.R. 1097. Missouri, by signing the Multi-State Agreement, is not requiring respondent to license its vehicles in Tennessee, as respondent suggests, but instead is granting it the privilege of free use of Missouri highways, if it does so, for like privileges for Missouri licensed vehicles in Tennessee.
The motion for rehearing or to transfer to Court en Banc is overruled